Citation Nr: 1605234	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to December 23, 2011 for the award of a 40 percent rating for low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to February 1947 and from October 1950 to December 1951.  

The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of the RO in Oakland, California, which assigned an initial 10 percent disability rating while implementing a July 2009 Board decision granting service connection for low back strain with degenerative disc disease.  In November 2011, the Board remanded the claim for further development. 

After the Veteran's death in February 2012, the appellant filed a timely request to be substituted in place of the Veteran for purposes of this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); See also Breedlove v. Shinseki, 24 Vet. App. 7 (2010).  The Board recognizes the substitution.    

In a February 2012 rating decision, the RO granted an increased, 40 percent rating for the low back disability effective December 23, 2011.  In an April 2012 statement in response to the February 2012 decision, the appellant indicated that she was satisfied with the higher, 40 percent rating assigned but that she felt that an earlier effective date of June 2009 was warranted for the assignment of this higher rating.  

Accordingly, given the appellant's explicit expression of satisfaction with the rating assigned, the instant decision is now limited to a determination as to whether an earlier effective date is warranted for assignment of the 40 percent rating.

It appears that the issue of whether there is clear and unmistakable error in an April 2013 rating decision denying service connection for the cause of the Veteran's death and denying service connection for pulmonary fibrosis has been raised by the record in the appellant's representative's January 2016 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

As of November 5, 2009, the Veteran's low back strain with degenerative disc disease was reasonably shown to have resulted in impairment compatible with assignment of a 40 percent disability rating.  


CONCLUSION OF LAW

The criteria for of an effective date of November 5, 2009 but no earlier for assignment of a 40 percent rating for low back strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§  3.400(o)(2), 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Generally, the effective date of an award of an increased evaluation is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  For disability compensation, the effective date of an award shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, the date of receipt of claim.  38 C.F.R. § 3.400(o) (2).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted above, in the September 2009 rating decision, the RO granted service connection for low back strain with degenerative disc disease.  The decision noted that a November 2008 VA examination had shown full range of motion with pain but no additional limitation of motion on repetitive use.  On the basis of these examination findings, the RO awarded a 10 percent rating for the low back disability effective June 3, 2004.  The 10 percent rating was assigned based on the Veteran exhibiting painful but otherwise noncompensable limitation of lumbar spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5010.  

In the subsequent February 2012 rating decision, the RO granted the increased, 40 percent rating effective December 23, 2011 based on the results of a VA examination conducted on December 23, 2011.  At that examination, the Veteran was found to have forward flexion of the lumbar spine to 30 degrees, which under the applicable rating criteria, allows for assignment of a 40 percent but no higher rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.  In her April 2012 statement, the appellant asserted that she believed that the effective date for the higher 40 percent rating should be "June 2009", the date of the Veteran's initial claim.  The appellant noted that she believed his back problems, limitation of motion and pain preceded his diagnosis of pulmonary fibrosis.  She also asserted that it was a full 2 1/2 years from the Veteran's initial claim in June 2009 until he was actually provided the VA medical examination in December 2011.  

Thus, it is argued, the verification of the Veteran's worsened condition was delayed due to VA's slow claims process.  Accordingly, she felt that the Veteran had been penalized by VA's inaction.

As alluded to above, the initial effective date for the award of service connection for low back disability with assignment of the 10 percent rating is actually June 3, 2004, the date the Veteran's claim for service connection was received.   However, the evidence of record does not provide a basis for assigning the higher 40 percent rating, or any other rating in excess of 10 percent, effective this date.  As alluded to above, the November 2008 VA examination produced essentially normal findings, leaving only the Veteran's underlying painful motion as a basis for assigning a 10 percent but no higher rating for the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5010.  Additionally, there is no earlier evidence of record during the appeal period showing that the Veteran had a higher degree of lower back impairment.  Thus, there is no basis for assigning the higher 40 percent rating prior to November 2008.  

The Veteran did submit a statement pertaining to his initial claim for service connection for low back disability on June 24, 2009.  However, this statement pertains to the history of his low back injury since service and not to the current severity of his low back disability.  However, in his November 5, 2009 notice of disagreement, the Veteran did indicate that he believed his low back disability met the criteria for a higher rating as he was unable to do any activity for more than 10 minutes because of pain and instability and because his degenerative disc disease continued to deteriorate.  

Also, the appellant is correct that there was a significant gap between the VA examination the Veteran received in November 2008 and the examination he received in December 2011.  Consequently, based on the Veteran's specific November 5, 2009 report of an increased level of impairment; the appellant's general recollection that the Veteran's low back disability had increased in severity well before he was afforded the December 2011 VA examination; and resolving all reasonable doubt in the appellant's favor, the Board will assign an earlier effective date of November 5, 2009 for the higher 40 percent rating.  The Board does not have a basis for assigning an effective date prior to November 5, 2009, as the documentation of record simply does not show any evidence of worsening of the low back disability at any time between the November 2008 VA examination (which formed the basis for the assignment of the initial 10 percent rating) and the Veteran's November 5, 2009 statement.  

Accordingly, November 5, 2009 is the earliest date as of which it is factually ascertainable that the increase in the Veteran's low back disability had occurred.  38 C.F.R. §§  3.400(o)(2).        
   
II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the appellant's claim for an earlier effective date stems from the initial grant of service connection for low back disability by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for low back disability was legally sufficient, VA's duty to notify in regard to the instant claim for an earlier effective date was already satisfied. 
   
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   Pertinent post-service medical records have been associated with the claims file and the Veteran was afforded with appropriate VA examinations.  Additionally, the appellant and her representative were provided with an ample opportunity to present their assertions.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is decided herein.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist and the Board may proceed to issue a decision.  

ORDER

An effective date of November 5, 2009 but no earlier for the award of a 40 percent rating for low back strain with degenerative disc disease is granted subject to the regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


